Citation Nr: 1645644	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  10-24 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Nelson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971, with additional service in the Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This case was previously before the Board in January 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he is entitled to TDIU because his service-connected disabilities preclude him from obtaining and maintaining gainful employment.  The Board finds that remand is required for a social and industrial survey.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015).

The Veteran's service-connected disabilities are lumbar spine degenerative joint disease, rated as 60 percent disabling, posttraumatic stress disorder (PTSD), rated as 30 percent disabling, tinnitus, rated as 10 percent disabling, right lower extremity sciatic nerve peripheral neuropathy, rated as 10 percent disabling, and bilateral hearing loss, rated as noncompensable; the Veteran's combined service-connected disability rating is 80 percent.

The Veteran asserts that he is unable to work due primarily to his service-connected low back disability.  At a September 2008 VA PTSD examination, the Veteran indicated that he had last worked in 2005, a job he had held for over 28 years.  He stated that he had quit working as a policeman because he had "low back problems and trouble concentrating."

The Veteran satisfies the schedular percentage rating standards for individual unemployability benefits, and the question now becomes whether the Veteran is precluded from substantially gainful employment as a result of his service-connected disabilities.  As to that question, the Board finds that the record does not contain sufficient competent medical evidence to decide the claim, and the Veteran should be scheduled for a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after February 9, 2016.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with a social and industrial survey.  The examiner must elicit and set forth pertinent facts regarding the Veteran's medical history, education history, employment history, day-to-day functioning, and social and industrial capacity.  A full explanation of any provided opinion is required.

The ultimate purpose of the survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  The examiner should not consider the Veteran's age and any nonservice-connected disorders.  The examiner is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure and follow a substantially gainful occupation.  For example, if the examiner finds that more current medical examinations are required regarding the Veteran's disabilities (2008 examinations are the most recent examinations for PTSD and the back disability, although there are more recent VA treatment records), such examinations shall be ordered and reviewed prior to providing any requested opinions.  

The examiner must take a detailed history from the Veteran, to include an account of his work history, as well as his educational history.  Then, the examiner must evaluate the Veteran's service-connected disability picture (whether due to a single disability or a cumulative effect of multiple disabilities) and describe whether that disability picture impairs his ability to meet the demands of a job, either sedentary or physical.  Such an evaluation should include a description of the limitations and restrictions imposed by his service-connected impairments on various work activities.  This should involve commenting on the functional impairment caused solely by the service-connected disabilities.

The examiner should be careful to limit this description to the Veteran's service connected disabilities and should not consider any non-service connected disabilities or his age.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any of the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




